Name: 88/211/EEC: Commission Decision of 8 March 1988 authorizing the Italian Republic to apply intra- Community surveillance to imports of slide fasteners with scoops not of base metal and parts thereof originating in Taiwan (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: miscellaneous industries;  Europe;  Asia and Oceania
 Date Published: 1988-04-13

 Avis juridique important|31988D021188/211/EEC: Commission Decision of 8 March 1988 authorizing the Italian Republic to apply intra- Community surveillance to imports of slide fasteners with scoops not of base metal and parts thereof originating in Taiwan (Only the Italian text is authentic) Official Journal L 095 , 13/04/1988 P. 0020 - 0020*****COMMISSION DECISION of 8 March 1988 authorizing the Italian Republic to apply intra-Community surveillance to imports of slide fasteners with scoops not of base metal and parts thereof originating in Taiwan (Only the Italian text is authentic) (88/211/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 115 thereof, Having regard to Commission Decision 87/433/EEC of 22 July 1987 on surveillance and protective measures which Member States may be authorized to take pursuant to Article 115 of the EEC Treaty (1), and in particular Articles 1 and 2 thereof, Whereas Commission Regulation (EEC) No 3752/87 (2) instituted a system for the authorization within certain limits of imports into Italy of certain kinds of slide fasteners originating in Taiwan; Whereas the conditions for importing the products in question into Italy differ from the conditions for importing them into the other Member States; whereas these differences are liable to result in deflections of trade; Whereas, in order to detect such deflections of trade rapidly, the Italian Government has asked the Commission of the European Communities for authorization to apply prior intra-Community surveillance to imports of the products in question originating in Taiwan and in free circulation in the other Member States; Whereas the Commission has examined the matter to determine whether these imports could be subject to intra-Community surveillance; whereas this examination has shown that deflection has occurred in the past and is likely to recur and so undermine the objectives of Regulation (EEC) No 3752/87 and aggravate or prolong the economic difficulties of the sector concerned, as described in that Regulation; Whereas, in these circumstances, Italy should be authorized to apply intra-Community surveillance to imports of the products in question originating in Taiwan and in free circulation in the other Member States, HAS ADOPTED THIS DECISION: Article 1 The Italian Republic is hereby authorized in accordance with Article 2 of Decision 87/433/EEC to apply intra-Community surveillance until 31 December 1988 to imports of the following products originating in Taiwan: 1.2 // // // CN code // Description // // // 9607 19 00 9607 20 91 // Slide fasteners with scoops not of base metal and parts thereof // // Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 8 March 1988. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 238, 21. 8. 1987, p. 26. (2) OJ No L 353, 16. 12. 1987, p. 11.